 


110 HRES 1233 EH: 
U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1233 
In the House of Representatives, U. S., 
 
June 5, 2008 
 
RESOLUTION 
 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5540) to amend the Chesapeake Bay Initiative Act of 1998 to provide for the continuing authorization of the Chesapeake Bay Gateways and Watertrails Network. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill, and any amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Natural Resources; (2) the amendment printed in the report of the Committee on Rules, if offered by Representative Bishop of Utah or his designee, which shall be in order without intervention of any point of order (except those arising under clause 9 or 10 of rule XXI), shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
2.During consideration of H.R. 5540 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker.  
 
Lorraine C. Miller,Clerk. 
